Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant needs to add --sprayer system-- to the specification (i.e., --release agent delivery system or sprayer system-- (i.e., pg. 2, line 24).



The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
Claims 1-7, 9, 10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caseli (CH 629,085) in view of Hensen et al (US 3,053,223).
Caseli provides a device for portioning dough mass comprising a receiving chamber (8) for holding said dough mass comprising an inlet, a discharge outlet opening, a pair of opposing rotary cutters having rotary axes (1, 1’) provided at the discharge opening and arranged for rotation in mutually opposite directions, wherein each cutter comprises at least one blade (2, 2’) rotatable around a rotary axis, which blade cooperates with the blade of the other cutter for cutting the dough mass into separate portions, and a sprayer system (16; see Fig. 1) for applying rd paragraph).  It was known in the food coating art to provide a plurality of nozzles or atomizers (i.e., applying pressurized spray of oil) in an arrangement to effect overlapping spray in order to allow release agent or oil to effect larger surface area application or coverage with uniformity in spray and minimal waste as evidenced by Hensen (see Fig. 3; col. 4, lines 55-59, line 64-68).  In light of the teachings of Hensen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide plural nozzles or pairs of nozzles in overlapping spray in order to apply release agent or oil to opposing sides of each of the blades to enable all sides of the dough to be oiled and prevent dough from sticking unwantedly to surfaces of the blades.  The routineer in the art would readily appreciate a sprayer or nozzle-based system of overlapping spray or overlapping sprayer nozzles in order to enable release agent or oil to cover a larger surface area of the cutters including each blade so as to prevent the moving dough mass from sticking to the cutters including each blade so less dough would be stuck in the device.
Regarding claim 2, the sprayer system as defined by the combination above would be capable of applying the release agent on opposing sides of each blade every full rotation of rotary cutters.

Regarding claim 4, the sprayer system as defined by the combination above would provide for at least two pairs of spray nozzles (i.e., 4 nozzles) to apply release agent to one of the opposing sides of the blades.
 Regarding claims 5-7, it would have been within the purview of one skilled in the art to suitably configure and/or position the spray nozzles with respect to the area of application in as long as release agent or oil would cover a larger surface application area with uniformity in spray and result in minimal waste. 
Regarding claim 9, the device as defined by the combination above would provide for application of suitably sized droplets of release agent such that configuring the nozzles for micro spray application would be within the purview of one skilled in the art.
Regarding claim 10, the device as defined by the combination above would provide for pressurized spray application of release agent or oil such that each nozzle being configured to provide pressurized spray application of the release agent or oil along with compressed air via each nozzle with pressurized air surrounding the release agent would be within the purview of one skilled in the art. 
Regarding claim 16, the teachings of Caseli have been mentioned above. Even though Caseli is silent concerning the spray system able to apply a layer or film of release agent on the blades, one of ordinary skill in the art before the effective filing date of the invention would readily appreciate that the Caseli spray system comprising nozzles would enable a layer or film 
Regarding claim 17, the Caseli spray system (16) as shown in Fig. 1 appears to apply release agent on tips of the blades.
Regarding claims 18 and 19, Caseli provides for a device to apply release agent or oil on the blades.

Claim 8 is are rejected under 35 U.S.C. 103 as being unpatentable over Caseli (CH 629,085) in view of Hensen et al (US 3,053,223) as applied to claims 1, 3, 4, and 6 above and further in view of Knowland et al (US 2,588,125).
The combined teachings of Caseli and Hensen have been mentioned above.  Even though the device as defined by the combination above is silent concerning mobility of the nozzles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide plural nozzles or pairs of nozzles moveable with respect to the blades because it would allow the nozzles to be positioned relative to the blades in view of a change in dimension including size of the blades.  Further, Knowland provides evidence in the coating art of mounting of overlapping spray nozzle pairs on a railway or gantry and driven to effect movement or positioning of the overlapping spray nozzles to effect uniform spray application (see Figs. 1-3; col. 2, lines 32-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide mobility to the plural nozzles or pairs of nozzles via use of a railway or gantry with drive as taught by Knowland in the device defined by the combination above because it would allow the nozzles to be positioned relative to the blades in view of a change in dimension including size of the blades and would contribute to uniform spray application of the release agent or oil on the blades.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caseli (CH 629,085) in view of Hensen et al (US 3,053,223) as applied to claim 1 above and further in view of Morikawa et al (EP466519).
The teachings of Caseli and Hensen have been mentioned above. Both are silent concerning the receiving chamber including at least one belt conveyor forming a part of a side wall of the receiving chamber.  However, it was known in the art to provide at least one vertical belt conveyor (4) forming a part of a side wall of the receiving chamber in a dough mass portioning device to facilitate movement of the dough mass through the chamber without generating friction between the chamber walls and the dough mass as evidenced by Morikawa (col. 2, lines 57 to col. 3, line 12).  In light of the teaching of Morikawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide at least one vertical belt conveyor forming part of the Caseli receiving chamber side wall of the device as defined by the combination above in order to facilitate movement of the dough mass through the chamber without generating friction between the chamber walls and the dough mass.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 are allowable for reasons of record of prosecution (see remarks/persuasive arguments filed 9/14/2021).

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 
Applicant contends that all obviousness rejections based on the teachings of Caseli (CH 629,085) in view of Hensen et al (US 3,053,223) should be withdrawn because the mere fact that 
In response, all obviousness rejections based on the teachings of Caseli in view of Hensen have been maintained.  The motivation for the combined teachings of Caseli and Hensen does not have to do with a rearrangement of any part(s).  The routineer in the art would readily appreciate a sprayer or nozzle-based system of overlapping spray or overlapping sprayer nozzles  in order to enable release agent or oil to cover a larger surface area of the cutters including each blade so as to prevent the moving dough mass from sticking to the cutters including each blade.  With the provision of more surface area of the cutters including each blade being sprayed with release agent or oil, less dough would be stuck in the device which would save money and minimize waste of dough.  For such reasoning, all obviousness rejections have been maintained.
Applicant contends that all obviousness rejections based on the teachings of Caseli (CH 629,085) in view of Hensen et al (US 3,053,223) should be withdrawn because Hensen does not teach application of overspray of oil on all surfaces of the eggs while the instantly claimed invention requires overspray of opposing sides of each blade.   Hensen does not provide express application of the release agent or oil on both opposing sides of blades so all obviousness rejections should be withdrawn.
In response, all obviousness rejections based on the teachings of Caseli in view of Hensen have been maintained.  The routineer in the art would readily appreciate a sprayer or nozzle-based system of overlapping spray or overlapping sprayer nozzles in order to enable release agent or oil to cover larger surface area of the cutters including each blade so as to prevent the moving dough mass from sticking to the cutters including each blade.  With the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
3/16/2022